 1   JACK E. BUCHANAN, ESQ.
     Nevada Bar No. 11069
 2   BUCHANAN DEFENSE LAW
     300 S. Maryland Parkway
 3   Las Vegas, NV 89101
     702-382-9103
 4   Jack@BDLNV.com
 5
                             IN THE UNITED STATES DISTRICT COURT
 6
                                    FOR THE DISTRICT OF NEVADA
 7
 8   UNITED STATES OF AMERICA,
                                                      Case No. 2:20-cr-00158-GMN-BNW
 9                          Plaintiff,
10           -vs-                                     UNOPPOSED MOTION TO
                                                      CONDUCT A PRE-PLEA
11   ANTHONY HOYE,                                    PRESENTENCE INVESTIGATION
12                          Defendant.                REPORT & PROPOSED ORDER

13          COMES NOW, ANTHONY HOYE, by and through his attorney of record, JACK E.
14
     BUCHANAN, ESQ., and hereby moves this Honorable Court to order the United States Department
15
     of Parole & Probation to conduct a pre-plea presentence investigation report of ANTHONY HOYE as
16
     soon as possible.
17
18          This request is based upon the pleadings and papers on file herein, the attached Memorandum

19   of Points and Authorities, and any oral argument the Court may entertain.
20
21
            DATED this 6th day of May, 2021.
22
23
24
25                                                       _/s/ Jack Buchanan______________
26                                                       JACK E. BUCHANAN, ESQ.
                                                         300 S. Maryland Parkway
27                                                       Las Vegas, NV 89101
                                                         Attorney for Defendant, HOYE
28
                           MEMORANDUM OF POINTS AND AUTHORITIES
 1
 2                                       I. STATEMENT OF FACTS

 3          On July 8, 2020, a federal grand jury returned an Indictment charging the Defendant, Anthony
 4   Hoye, with one count of Conspiracy to Distribute a Controlled Substance, in violation of 21 U.S.C §§
 5
     846, 841(a)(1) and (b)(1)(C), eight counts of Distribution of a Controlled Substance, in violation of
 6
     21 U.S.C. §§ 841(a)(1) and (b)(1)(C), and one count of Felon in Possession of a Firearm in violation
 7
     of 21 U.S.C. §§ 922(g)(1) and 924(a)(2). Trial is currently scheduled for September 27, 2021.
 8
 9                                          II. LEGAL ARGUMENT

10          A presentence investigation may be initiated prior to entry of a guilty plea or nolo contendere
11   or prior to the establishment of guilt. See generally Fed. R. Crim. P. 32. Counsel requires a pre-plea
12
     presentence investigation report to determine whether Mr. Hoye is potentially eligible for Career
13
     Offender or Armed Career Criminal. Counsel understands that Mr. Hoye has prior felony convictions,
14
     however, counsel cannot accurately calculate whether Mr. Hoye qualifies as a Career Offender or for
15
16   the Armed Career Criminal ("ACCA") sentencing enhancement without the information that would

17   be provided in the Pre-Plea PSR. Mr. Hoye's eligibility for Career Offender and/or the ACCA will
18   drastically impact his sentencing exposure, potential negotiations, and his decision as to how he should
19
     proceed in this matter. In addition, the timing of Mr. Hoye’s prior convictions could impact his
20
     sentencing guideline range and criminal history score. A pre-plea presentence investigation report will
21
22   promote judicial economy and could greatly expedite the manner in which this case is resolved.

23   Furthermore, Mr. Hoye consents to the pre-plea presentence investigation.

24          Counsel has spoken to the Government and they do not oppose the instant motion.
25
            Therefore, undersigned counsel respectfully requests this Court issue an Order directing the
26
     United States Department of Parole & Probation to conduct a pre-plea presentence investigation report
27
     of Mr. Hoye as soon as possible.
28
                                                        2
                                               III. CONCLUSION
 1
 2          Based on the foregoing, Defendant asks this Court to grant his Motion to Conduct a Pre-Plea

 3   Presentence Investigation Report. Defendant further requests this Court order the United States
 4   Department of Parole & Probation to conduct a pre-plea presentence investigation report of Mr. Hoye
 5
     as soon as possible.
 6
            Dated this 6th day of May, 2021.
 7
 8
 9                                                             ___/s/ Jack Buchanan________
                                                               JACK E. BUCHANAN, ESQ.
10                                                             300 S. Maryland Parkway
                                                               Las Vegas, NV 89101
11                                                             Attorney for Defendant, HOYE
12
13
14
15
16
                                                   ORDER
17
            IT IS ORDERED that the United States Department of Parole and Probation will
18
     prepare a Pre-Plea Presentence Investigation Report on Defendant, ANTHONY HOYE within
19
     90 days.
20
21
22                                                  IT IS SO ORDERED.
23                                                               7 day of May, 2021
                                                    Dated this ____
24
25
26                                                  ___________________________
                                                    Gloria M. Navarro, District Judge
27                                                  UNITED STATES DISTRICT COURT
28
                                                      3
                                         Certificate of Service:
 1
 2          I hereby certify that I am an employee of BUCHANAN DEFENSE LAW at that on the 6th day

 3   of May,2021, I served an electronic copy of the foregoing UNOPPOSED MOTION TO CONDUCT
 4   A PRE-PLEA PRESENTENCE INVESTIGATION REPORT & PROPOSED ORDER addressed to
 5
     the following;
 6
            Kimberly A. Sokolich, Esq., Assistant US Attorney
 7          Kimberly.Sokolich@USDOJ.gov
 8
 9
10
11
12
13
                            _____/s/ Vanessa Rubio____________________________
14                                   An employee at Buchanan Defense Law
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
